      Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

CHRISTINA KOROSEC,                          )
                                            )
      Plaintiff,                            )
                                            )      CIVIL ACTION FILE
                                            )      NO.
v.                                          )
                                            )
APC WORKFORCE SOLUTIONS, LLC                )
d/b/a WORKFORCE LOGIQ; and GREG             )
FENTON,                                     )
                                            )      JURY TRIAL DEMANDED
      Defendants.                           )

                                 COMPLAINT

      Plaintiff Christina Korosec (“Plaintiff” or “Korosec”) files this Complaint

against Defendant APC Workforce Solutions, LLC d/b/a Workforce Logiq,

(“Workforce”), and Defendant Greg Fenton (“Fenton”), (collectively “Defendants”)

showing the Court as follows:

                                INTRODUCTION

      1.     This civil rights action is brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”). Plaintiff

was subjected to discrimination based on gender and retaliated against for opposing

that discrimination. Plaintiff seeks injunctive and equitable relief, back pay and
      Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 2 of 13




compensatory damages, and punitive damages to remedy these civil rights

violations.

      2.      This action is also brought to redress the sexual harassment Defendants

forced her to endure and the retaliatory termination she experienced because of her

opposition to the harassment. Plaintiff seeks equitable relief and monetary damages,

including punitive and compensatory damages from both defendants.

                                      PARTIES

      3.      Plaintiff Christina Korosec is a resident of Atlanta, Georgia, and

submits herself to the jurisdiction of this Court.

      4.      Defendant Workforce is a global provider of workforce management

solutions with its principal place of business in Orlando, Florida.

      5.      At the time of the events of which Plaintiff complains, Defendant

Workforce conducted business, maintained facilities, and derived substantial

revenue in Atlanta and is subject to the jurisdiction and venue of this Court.

      6.      Defendant Greg Fenton is, upon information and belief, a resident of

Atlanta, Georgia.

      7.      Workforce may be served with process by serving a copy of the

Complaint and Summons on the registered agent, Corporate Creations Network Inc,

at 2985 Gordy Parkway, 1st Floor, Marietta, GA, 30060.
      Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 3 of 13




      8.       Defendant Fenton may be served at 6400 Blue Stone Rd, Unit 1001

Atlanta, GA, 30328.

      9.       Korosec, at all times relevant hereto, was an “employee” within the

meaning of Title VII.

      10.      Defendant Workforce, now and at all times relevant hereto, is an

“employer” as defined by Title VII.

                           JURISDICTION AND VENUE

      11.      The Court has subject matter jurisdiction under Title VII and 28 U.S.C.

§ 1331 & § 1343(a)(4).

      12.      The Court has supplemental jurisdiction regarding the state law claims

under 28 U.S.C. § 1367 since these claims arise from part of the same case or

controversy.

      13.      Venue is proper in this district and division under 28 U.S.C. § 1391

because Defendant Workforce conducts business in this district and division and the

unlawful actions and practices were committed within the Northern District of

Georgia.
      Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 4 of 13




                      ADMINISTRATIVE PROCEEDINGS

      14.    Korosec filed a Charge of Discrimination with the Equal Employment

Opportunity Commission on October 10, 2019, within 180 days of the occurrence

of the acts of which she complains.

      15.    Korosec received a Notice of Right to Sue on September 30, 2020.

      16.    This civil action is filed in the appropriate federal district court within

ninety (90) days of the receipt of Korosec’s Notice of Right to Sue.

                             STATEMENT OF FACTS

      17.    Korosec began working for Workforce on October 17, 2018, as a Senior

Sourcing Manager.

      18.    During her time with Workforce, Korosec never received any sort of

disciplinary action, oral, written, or otherwise.

      19.    In May 2019, Workforce hired Greg Fenton as Senior Vice President.

Fenton became Korosec’s supervisor upon his arrival through her termination.

      20.    From the beginning of Fenton’s employment, he made inappropriate

sexual comments to Korosec.

      21.    Fenton    made     sexually   inappropriate   comments      or   advances

approximately three times a week during the entirety of his supervision over

Korosec.
      Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 5 of 13




      22.   Fenton would make comments to Korosec that included, but were not

limited to, “it would be great to get to know you outside of the office;” “you are

incredibly sexy;” and “my marriage is in trouble and I am looking for some fun.”

      23.   Fenton rubbed Korosec’s thigh when he sat beside her at a work

function outside of the office and she promptly stood up and left the event early.

During work meetings Fenton would brush his hand against Korosec’s back and

shoulder.

      24.   Fenton scheduled one on one meetings with Korosec outside of the

office, suggesting these meetings take place mainly at his home. Korosec tried to

avoid these conversations and Fenton’s advances.

      25.   In July 2019, Korosec went to her direct supervisor, Ludis Fraser, and

reported Fenton’s sexual harassment. Nothing was done.

      26.   Fenton continued to pursue and sexually harass Korosec by making

frequent comments about her appearance.

      27.   In August 2019, Korosec complained to Fraser again and warned Fraser

that she was going to report Fenton’s sexual harassment to Human Resources.

Again, nothing was done.

      28.   Later, on August 21, 2019, Fenton asked Korosec out for drinks for a

one-on-one meeting at his new residence. She declined.
      Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 6 of 13




      29.   Two days later, on August 23, 2019, Workforce terminated Korosec

before she spoke with Human Resources but after multiple complaints to Fraser.

      30.   The unlawful, discriminatory, and retaliatory actions by Workforce and

its agents and employees were done during and within the scope of their agency and

employment with Workforce. All such actions were taken by Fenton and Fraser

using their positions as Workforce executives. Defendant Workforce gave them

authority over Korosec’s employment on its behalf (which included the authority to

terminate her). They could not have taken their unlawful actions against Korosec

absent their status as agents and employees of Workforce.

      31.   Because of Workforce’s unlawful, discriminatory, and retaliatory

actions and practices, Korosec has suffered and continues to suffer severe monetary

and garden variety emotional damages.

                            COUNT I
       GENDER DISCRIMINATION IN VIOLATION OF TITLE VII
                  (Against Defendant Workforce)

      32.   Plaintiff hereby realleges all preceding paragraphs of this Complaint as

if each paragraph had been fully and completely restated herein.

      33.   Fenton sexually harassed Korosec by creating a hostile work

environment that affected the terms and conditions of her employment. Korosec

also suffered a tangible employment action after she refused Fenton’s advances.
      Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 7 of 13




      34.    Defendant Workforce’s discrimination against Korosec because of her

gender in her terms and conditions of employment and termination violates the

statutory provisions and protections of Title VII.

      35.    As a direct and proximate result of Workforce’s violations of Title VII,

Korosec has suffered damages, including but not limited to, lost wages, benefits of

employment, garden variety emotional distress, mental anguish, humiliation, pain

and suffering.

      36.    Korosec is threatened with further injury and loss for which she has no

plain, adequate or speedy remedy at law.

      37.    Workforce’s acts and conduct constitute willful and intentional

discrimination.

      38.    Workforce engaged in its discriminatory practices intentionally and/or

with malice and/or with reckless indifference to Korosec’s rights.

                                  COUNT II
                  RETALIATION IN VIOLATION OF TITLE VII
                        (Against Defendant Workforce)

      39.    Plaintiff hereby realleges all preceding paragraphs of this Complaint as

if each paragraph had been fully and completely restated herein.

      40.    Korosec engaged in protected activity by reporting the sexual

harassment she endured to her supervisor.
      Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 8 of 13




      41.    Workforce retaliated against Korosec by terminating her for reporting

sexual harassment in violation of Title VII.

      42.    As a direct and proximate result of Workforce’s violations of Title VII,

Korosec has suffered damages, including but not limited to, lost wages, benefits of

employment, garden variety emotional distress, mental anguish, humiliation, pain

and suffering.

      43.    Workforce engaged in retaliatory practices intentionally and/or with

malice and/or with reckless indifference to Korosec’s rights.

      44.    As a direct and proximate result of Workforce’s violations of Title VII,

Ms. Korosec has suffered damages, including but not limited to, lost wages, benefits

of employment, garden variety emotional distress, mental anguish, humiliation, pain

and suffering.

                                  COUNT III
                                   ASSAULT
                           (Against Defendant Fenton)

      45.    The actions of Fenton describe above constitute assault as he threatened

to and did in fact make unjustified, harmful, and offensive contact with Korosec.

      46.    As a direct and proximate result of the assault committed by Fenton,

Korosec suffered, and will in the future suffer from these and other damages.

      47.    Fenton acted with malice when he assaulted Korosec.
      Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 9 of 13




                                     COUNT IV
                                     BATTERY
                             (Against Defendant Fenton)

      48.   The actions of Fenton described above constitute battery as he made

unjustified, harmful, and offensive contact with Korosec. For example, Fenton

rubbed Korosec’s thigh, back, and shoulder.

      49.   As a direct and proximate result of the battery committed by Fenton,

Korosec suffered, and will in the future suffer from these and other damages.

                                COUNT V
                    NEGLIGENT HIRING, RETENTION,
                          AND SUPERVISION
                      (Against Defendant Workforce)

      50.   Plaintiff hereby realleges all preceding paragraphs of this Complaint as

if each paragraph had been fully and completely restated herein.

      51.   Defendant Workforce owed a duty of care to Korosec to exercise

reasonable caution and diligence when hiring Defendant Fenton so as to avoid hiring

a man who could be reasonably foreseen to sexually harass and or otherwise

endanger female employees as Defendant Fenton did in this case.

      52.   Defendant Workforce breached this duty of care by, inter alia, failing

to perform reasonable pre-employment investigation and inquiry concerning

Defendant Fenton, and by otherwise failing to exercise reasonable caution and

diligence when hiring him.
      Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 10 of 13




      53.    As a direct and proximate result of Defendant Workforce’s breach of

this duty of care, Korosec has suffered damages, including emotional damages and

loss of employment and compensation.

      54.    After hiring Defendant Fenton, Defendant Workforce owed a

continuing duty of care to Korosec to exercise reasonable caution and diligence in

retaining, supervising, and training Defendant Fenton to avoid reasonably

foreseeable conduct amounting to sexual harassment or otherwise endangering

female employees as Defendant Fenton did in this case.

      55.    Defendant Workforce breached this duty of care by, inter alia, failing

to intercede despite actual and/or constructive knowledge making it reasonably

foreseeable that Defendant Fenton would sexually harass, or otherwise endanger

female employees like Korosec as happened in this case.

      56.    As a direct and proximate result of Defendant Workforce breach of its

duty of care, Korosec has suffered damages, including emotional damages and loss

of employment and compensation.

                                   COUNT VI
                                RATIFICATION
                              (Defendant Workforce)

      57.    Defendant Workforce acted to ratify Defendant Fenton’s sexual

harassment and intentional infliction of emotional distress of Plaintiff by, inter alia,
     Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 11 of 13




retaining Defendant Fenton after having actual or constructive knowledge of his

unlawful behavior and/or by retaliating against Plaintiff after her report of Defendant

Fenton’s misconduct and is thus liable for all damages which the jury may determine

appropriate to compensate the Plaintiff for the harm done.

                              COUNT VII
                  PUNITIVE DAMAGES O.C.G.A. § 51-12-5.1
                         (Against All Defendants)

      58.    Plaintiff hereby realleges all preceding paragraphs of this Complaint as

if each paragraph had been fully and completely restated herein.

      59.    Defendants’ above-pled actions were willful, malicious, wanton and/or

oppressive within the meaning of O.C.G.A. § 51-12-5.1(b).

      60.    Additionally, and in the alternative, Defendants’ actions display within

the meaning of that statute, an entire want of care indicative of a conscious

indifference to his actions’ consequences.

                                   COUNT VIII
                        ATTORNEY’S FEES AND EXPENSES
                         OF LITIGATION O.C.G.A. § 13-6-11
                             (Against All Defendants)

      61.    Plaintiff hereby realleges all preceding paragraphs of this Complaint as

if each paragraph had been fully and completely restated herein.

      62.    Defendants have acted in bad faith, been stubbornly litigious, and/or

caused Korosec unnecessary trouble and expense in litigating this case, and Korosec
     Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 12 of 13




is thus entitled to recovery of the expenses of this litigation, including attorney’s

fees, under Georgia law, including but not limited to O.C.G.A. § 13-6-11.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Korosec respectfully invokes the powers of this

Court and prays for the following:

      a)     That the Court grant trial by jury;

      b)     That the Court issue a declaratory judgment that Workforce’s acts,

             policies, practices, and procedures complained of herein violated

             Plaintiff’s rights to be free from discrimination as provided by Title VII;

             and that the Court permanently enjoin Workforce from such conduct in

             the future;

      c)     That Plaintiff have and recover from Workforce all amounts available

             under Title VII, including but not limited to back pay, front pay,

             compensatory damages, liquidated damages, damages for mental

             anguish, benefits, and all other damages allowed by law;

      d)     That Plaintiff have and recover from Defendant punitive damages in an

             amount to be determined by the enlightened conscience of the jury to

             be sufficient to punish Defendant.
     Case 1:20-cv-05200-JPB-JKL Document 1 Filed 12/23/20 Page 13 of 13




     e)    That Plaintiff have and recover from Workforce all amounts available

           under O.C.G.A, including but not limited to, compensatory and

           consequential damages, and punitive damages.

     f)    That the Court award pre-judgment and post-judgment interest to

           Plaintiff on any of the above amounts;

     g)    That Workforce be ordered to pay to all of Plaintiff’s costs and

           attorney’s fees of this action;

     h)    That the Court grant such other and further equitable and monetary

           relief as it deems equitable, just and proper.

     Respectfully submitted this 23rd day of December 2020.

                                      LEGARE, ATTWOOD & WOLFE, LLC

                                      s/ Eleanor M. Attwood
                                      Eleanor M. Attwood
                                      Georgia Bar No. 514014
                                      emattwood@law-llc.com


Decatur Town Center Two
125 Clairemont Ave, Suite 380
Decatur, Georgia 30033
Telephone: (470) 823-4000
Facsimile: (470) 201-1212
